Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 14, 2017

No. 04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR, 04-17-00403-CR & 04-17-00404-CR

                                       Logan Trey FIELD,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                        Trial Court No. 5810, 5811, 5812, 5813 & 5814
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        Appellant Logan Field filed separate notices of appeal for five related trial court causes
from Gillespie County in appeals numbered 04-17-00400-CR, 04-17-00401-CR, 04-17-00402-
CR, 04-17-00403-CR, and 04-17-00404-CR. Appellant moved this court to consolidate these
appeals. Because each of the Gillespie County appeals pertains to the same event and the same
grounds for a motion to suppress, we granted Appellant’s motion in part. We ordered Appellant
and the State to file motions, briefs, and other pleadings as if the appeals were one and to include
all five appeal numbers in the style of the case. We advised the parties that this court would
include each appeal number in any further orders, but we would maintain a separate appellate
record for each appeal.

        On November 1, 2017, Appellant filed a motion for extension of time to file his brief in
these cases, and a motion to consolidate the five Gillespie County appeals with four appeals from
Kerr County numbered 04-17-00321-CR, 04-17-00322-CR, 04-17-00323-CR, and 04-17-00324-
CR. Those appeals are all based on the same event that occurred in Gillespie County on July 14,
2015.
       Appellant’s motion to consolidate the Kerr County and Gillespie County appeals for
purposes of briefing and arguments is DENIED. However, this court will treat the Kerr County
and Gillespie County appeals as companion cases. The two sets of appeals will be considered
and decided by the same panel at the same time.
         Appellant’s motion for extension of time to file the brief is GRANTED. Appellant’s
brief is due on November 15, 2017.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court